Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 5/28/2020 has been entered. Claim 1 is cancelled.  Claims 3-5 are amended. Claim 9 is added. Claims 2-9 are pending and are under examination in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “[a]n aluminum alloy comprising…”, but without specifying aluminum content.  For the purpose of further examination, aluminum content will be treated as the balance.  Claims 4-5 and 9 are rejected likewise as depending on claim 3.
Claim 6 recites “[a]n aluminum alloy consisting of…”, but without specifying aluminum content.  The transitional phrase “consisting of” excludes any other elements not specified in the claim (including aluminum) as stated above.  For the purpose of further examination, aluminum content will be treated as the balance.
Claim 6 recites “boron at 0 to 0.15 percent by weight” and “boron at 0 to 0.5 percent by weight” at the same time.  For the purpose of further examination, “boron at 0 to 0.15 percent by weight” will be treated not necessary, based on the broadest reasonable interpretation.
Claim 7 recites “subject to heat treatment which is one or more members of the group consisting of solution only, incubation only, age only, no treatment or two or more heat treatment steps together”.  It is not clear if the “two or more heat treatment steps together” is limited to the “solution only, incubation only, age only, no treatment”, or can include other types of heat treatment such as induction heating.  Based on broadest reasonable interpretation, the Examiner interprets the “two or more heat treatment steps together” includes any type of heat treatment.
Claim 8 recites “two steps solutionizing at 450°C for 12 to 22 hours plus 5 to 30°C per hour to 475 to 500°C plus 475 to 500°C for 4 to 7 hours with cold water quench”.  The steps are indefinite.  The “two steps” could mean solutionizing at 450°C for 12 to 22 hours and repeat this step; it could mean first step of “solutionizing at 450°C for 12 to 22 hours” and then second step of “5 to 30°C per hour to 475 to 500°C”; it could mean the first step is “at 450°C for 12 to 22 hours plus 5 to 30°C per hour to 475 to 500°C” and the second step is “475 to 500°C for 4 to 7 hours with cold water quench”; etc.  For the purpose of further examination, any of the above interpretation will apply.
Claims 7-8 are incomplete and it is unclear as to what claims 7-8 are dependent on.  Claims 7-8 recite aluminum alloy of claim 1.  Since claim 1 is cancelled, claims 7-8 lost their dependent basis.  For the purpose of further examination, the examiner interprets claims 7-8 as being dependent on any one of the pending claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7-8 recite aluminum alloy of claim 1.  Since claim 1 is cancelled, claims 7-8 lost their dependent basis.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando et al (US 20170113305 A1).
Regarding claim 2, Ando teaches a cladded aluminum-alloy material is provided with: an aluminum alloy core material, a coating material used to clad both surfaces of the core material; and a brazing material used to clad both of the coating material surfaces, or one of the coating material surfaces which is not at the core material side [abstract].  The aluminum alloy core material Example A9 comprises 5.00% of Zn, 2.00% of Mg, and 2.00% of Fe, with aluminum as well as other elements and impurities make up the balance wt.%, falling within the claimed composition range of from 2 to 10 wt. % zinc (Zn); from 0.5 to 5 wt. % magnesium (Mg); from 0.5 to 5 wt. % iron (Fe), wherein aluminum (Al), as well as, other elements and impurities make up the balance wt. %.

Regarding claim 3, Ando teaches the aluminum alloy core material Example A9 comprises 5.00% of Zn, 2.00% of Mg, and 2.00% of Fe, with aluminum as well as other elements and impurities make up the balance wt.%, falling within the claimed composition range of from 

Regarding claim 4, Ando teaches the aluminum alloy core material Example A9 comprises 5.00% of Zn, 2.00% of Mg, with aluminum as well as other elements and impurities make up the balance wt.%, falling within the claimed composition range of from 4.5 to 7 wt. % zinc (Zn); from 2 to 2.5 wt. % magnesium (Mg);  and, inevitable impurities.

Regarding claim 9, Ando teaches the aluminum alloy core material Example A9 comprises 2.00% of Fe, falling within the claimed composition range of from 1.5 to 3 wt. % iron (Fe).

Claims 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adam et al (US 4193822 A).
Regarding claim 6, Adam teaches aluminum base alloy with a composition falling within the claimed ranges:
Element
Claim 6
Adam [col.2 ln62-63]
Zn
2-10
7.3
Mg
0.5-5
2.6
Fe
0.5-5
2.8
Cu
0-4
2

0-1
0.3
Ti
0-0.5
 
Zr
0-0.5
 
V
0-0.5
 
Sc
0-0.5
 
Cr
0-0.5
 
Sr
0-0.1
 
Na
0-0.1
 
B
0-0.5
 
Be
0-0.2
 


Since Adam is silent about the elements of Ti, Zr, V, Sc, Cr, Sr, Na, B, and Be, one with ordinary skill in the art would expect the contents of these elements are zero, falling within the claimed ranges.

Regarding claims 7-8, the examiner recognizes that the heat treatment is a product-by-process limitation which, upon further consideration, merely imparts the aged or solutionized aluminum alloy structure.  See MPEP 2113.  Therefore, the examiner reasonably considers the aged aluminum alloy of the prior art to meet the instant claim absent concrete evidence to the contrary.  Nonetheless, Adam teaches that the aluminum alloy was aged 2 hours at 150° C [Table 3], meeting the claimed “heat treatment which is one or more members of the group consisting of solution only, incubation only, age only, no treatment or two or more heat .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al (US 20170113305 A1).
Regarding claim 5, Ando teaches the aluminum alloy in claim 4 as state above.  Ando further teaches composition ranges of the aluminum alloy that overlaps the claimed ranges:
Element
Claim 5
Ando teaches [0033-0034]
Zn
4.7-6.9
2.00-7.00
Mg
2.1-2.24
0.50-3.00
Fe
1.56-3.78
0.05-2.00
Cu
0.05-0.38
0.05-1.50
Mn
0.02-0.24
0.05-2.00
Al and other elements & impurities
balance
balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I). Therefore, it would have been obvious for one of ordinary skill in the art to choose values in the prior art ranges and arrive at the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS A WANG/Examiner, Art Unit 1734